





EXHIBIT 10X



EXECUTION


FOURTH AMENDMENT TO MULTICURRENCY REVOLVING CREDIT AGREEMENT


AND OMNIBUS AMENDMENT TO LOAN DOCUMENTS


This FOURTH AMENDMENT TO MULTICURRENCY REVOLVING CREDIT AGREEMENT AND OMNIBUS
AMENDMENT TO LOAN DOCUMENTS (this “Fourth Amendment”) is made and entered into
as of the 19th day of December, 2013, by and among LOJACK CORPORATION
(“LoJack”), the Subsidiaries listed on Schedule 1 to the Credit Agreement
defined below (collectively with LoJack, and together with the other Persons
that from time to time become Borrowers pursuant to the provisions of the Credit
Agreement, the “Borrowers”), the Guarantors listed on Schedule 1 to the Credit
Agreement (collectively with the other Persons that from time to time become
Guarantors pursuant to the provisions of the Credit Agreement, the
“Guarantors”), the Lenders listed on Schedule 2 to the Credit Agreement
(collectively, the “Lenders”), RBS CITIZENS, N.A., as Administrative Agent for
itself and each of the other Lenders from time to time party to the Credit
Agreement (the “Administrative Agent”) and Lead Arranger, and TD BANK, N.A., as
Issuing Bank. Capitalized terms used herein without definition shall have the
respective meaning assigned to such terms in the Credit Agreement.


WHEREAS, (i) the Borrowers, the Guarantors, the Lenders and the Administrative
Agent are party to that certain Multicurrency Revolving Credit Agreement, dated
as of December 29, 2009 (as the same may be amended and in effect from time to
time, the “Credit Agreement”), pursuant to which the Lenders have extended
credit to the Borrowers on the terms set forth therein, and (ii) the Borrowers,
the Guarantors and the Administrative Agent are party
to that certain Security Agreement, dated as of December 29; 2009 (as the same
may be amended and in effect from time to time, the “Security Agreement”);


WHEREAS, Boomerang Tracking, Inc. (“LoJack Canada”), a subsidiary of LoJack,
changed its name to LoJack Canada Enterprises Inc. and changed its province of
incorporation to British Columbia;


WHEREAS, the Borrowers and the Guarantors have requested that the Credit
Agreement and the Security Agreement be amended to allow the Borrowers to effect
a reorganization in which LoJack Canada will become a subsidiary of LoJack
Equipment Ireland Ltd. and will change its organizational structure to become an
unlimited liability corporation (a ULC) (such transactions, collectively, the
“LoJack Canada Reorganization”); and


WHEREAS, in connection with such reorganization, the Borrowers and the
Guarantors have requested that LoJack Canada no longer continue to be a Borrower
under the Credit Agreement, and that the Lenders release their security interest
in the Pledged Stock consisting of the Capital Stock of LoJack Canada;


WHEREAS, the Administrative Agent and the Required Lenders are willing to make




--------------------------------------------------------------------------------



such amendments to the Credit Agreement on the terms set forth herein; and


WHEREAS, the parties desire to confirm and document the prior merger of LoJack
Operating Company, L.P. into LoJack Corporation and to effect such amendments to
the Credit Agreement as are necessary to reflect such event.


NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:


I.    DEFINITIONS.


Capitalized terms used herein without definition shall have the meanings
assigned to such terms in the Credit Agreement. This Fourth Amendment shall
constitute a Loan Document for
all purposes of the Credit Agreement and the other Loan Documents.


II.    AMENDMENTS TO CREDIT AGREEMENT:


1.    Letters of Credit.


1.1    The parties desire to permit the issuance of Letters of Credit not only
for the account of the Borrowers but also for the account of their Subsidiaries.
To effect this change, the first sentence of Section 2.2.1(a) of the Credit
Agreement is hereby amended by inserting, after the words “for the account of
any of the Borrowers” in the fourth and fifth lines thereof, the following: “and
any of their respective Subsidiaries.”


1.2    In addition, a new sentence shall be inserted at the end of Section
2.2.1(a)
as follows:


“If any Borrower requests issuance of a Letter of Credit for the account of a
Subsidiary that is not a Borrower, the Borrowers confirm that they shall be
jointly and severally liable to the Issuing Bank and the Lenders for obligations
arising under such Letter of Credit.”


2.    Capital Stock of LoJack Canada. Effective as of the Fourth Amendment Date
(as defined below), Section 11.2(a) of the Credit Agreement is hereby amended
and restated as set forth below so as to delete all obligations to effect of
pledge of the Capital Stock of LoJack Canada.


(a)    “Concurrently with the execution of the Credit Agreement, LoJack executed
the Security Agreement in favor of the Administrative Agent for the benefit of
the Lenders with respect to the Collateral, including 100% of all of the
outstanding Capital Stock (the “Pledged Equity”) of LoJack Canada Enterprises
Inc., a British Columbia business corporation formerly known as Boomerang
Tracking, Inc. (“LoJack Canada”) and 65% of the outstanding Capital Stock of
LoJack Equipment Ireland Limited, an Irish company (“LoJack Ireland”).
Concurrently with the Fourth
Amendment, the pledge of the Pledged Equity of LoJack Canada was released.
LoJack




--------------------------------------------------------------------------------



further agrees to deliver to the Administrative Agent all such documentation
(including customary legal opinions of its U.S. counsel, the stock certificates
representing the Pledged Equity subject to such pledge, stock powers with
respect thereto executed in blank, and such other documents as shall be
reasonably requested to perfect the Lien of such pledge) in each case in form
and substance reasonably satisfactory to the Administrative Agent, and in a
manner that the Administrative Agent shall be reasonably satisfied that it has a
first priority perfected pledge of or charge over the Pledged Equity related
thereto.”


3.    Amendment of Definition of Borrowers. Schedule 1 to the Credit Agreement
is hereby amended to delete each of LoJack Canada and LoJack Operating Company,
L.P. from the list of Borrowers.


III.    AMENDMENT TO SECURITY AGREEMENT


1.    The definition of “Excluded Foreign Subsidiary” in the Security Agreement
is hereby amended and restated as follows:


““Excluded Foreign Subsidiary” means any Subsidiary of Grantors, other than
LoJack Equipment Ireland Limited or any other Subsidiary of Grantors listed on
Schedule 5 from time to time (including one or more of Foreign Subsidiaries made
parties hereto pursuant to Section 7.6 of this Security Agreement and Section
11.2 of the Credit Agreement), that is not a Domestic Person. For the avoidance
of doubt, LoJack Canada Enterprises Inc. (formerly known as Boomerang Tracking,
Inc.) is an Excluded Foreign Subsidiary.”


2.    List of Pledged Collateral. Schedule 5 to the Security Agreement, which
lists the Pledged Collateral, is hereby amended to delete LoJack Canada and
LoJack Operating Company, L.P. therefrom.


IV.    CONDITIONS TO EFFECTIVENESS:


This Fourth Amendment shall become effective (the “Fourth Amendment Date”) upon
(i) receipt by the Administrative Agent of this Fourth Amendment duly and
properly authorized, executed and delivered by each of the respective parties,
and (ii) receipt by the Administrative Agent of a Secretary’s Certificate
certifying applicable resolutions and updated incumbency with specimen
signatures for each officer other than Donald Peck and Randy Ortiz who is
authorized to sign Loan Documents and/or Loan Requests.


V.    REPRESENTATIONS AND WARRANTIES:


Each of the Borrowers and the Guarantors represents and warrants to the
Administrative
Agent and the Lenders as follows:


(1)    The execution, delivery and performance of this Fourth Amendment and the
transactions contemplated hereby (i) are within the corporate authority of each
Borrower and Guarantor, (ii) have been duly authorized by all necessary
corporate proceedings of each Borrower and Guarantor, (iii) do not conflict with
or result in any breach or contravention of any




--------------------------------------------------------------------------------



provision of law, statute, rule or regulation to which any Borrower or Guarantor
is subject or any judgment, order, writ, injunction, license or permit
applicable to any Borrower or any Guarantor, and (iv) do not conflict with any
provision of the governing documents of any Borrower or Guarantor.


(2)    The execution, delivery and performance of this Fourth Amendment (and the
Credit Agreement as amended hereby) will result in valid and legally binding
obligations of each Borrower and Guarantor enforceable against each of them in
accordance with the respective terms and provisions hereof and thereof, except
as enforceability is limited by bankruptcy, insolvency, reorganization,
moratorium or other laws relating to or affecting generally the enforcement of
creditors’ rights and except to the extent that availability of the remedy of
specific performance or injunctive relief or other equitable remedy is subject
to the discretion of the court before which any proceeding therefor may be
brought.


(3)    The execution, delivery and performance by the Borrowers and the
Guarantors of this Fourth Amendment does not require any approval or consent of,
or filing with, any governmental agency or authority other than those already
obtained, if any.


(4)    The representations and warranties contained in Section 7 of the Credit
Agreement are true and correct in all material respects (if not qualified as to
materiality or Material Adverse Effect) or in any respect (if so qualified) as
of the Fourth Amendment Date as though made on and as of the Fourth Amendment
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they shall be true and correct as of
such earlier date.


(5)    After giving effect to this Fourth Amendment, no Default or Event of
Default under the Credit Agreement has occurred and is continuing.


(6)    LoJack Operating Company, L.P. was previously dissolved or merged out of
existence in a transaction permitted by and consummated in accordance with
Section 9.4 of the Credit Agreement.


VI.    MISCELLANEOUS:


(1)    Effect of Amendment; Ratification, Etc. To the extent any additional
amendments or conforming changes may be necessary to the Credit Agreement, the
Security Agreement or any other Loan Document to reflect the release of the
pledge of the Capital Stock of LoJack Canada, the Credit Agreement, the Security
Agreement and the other Loan Documents are hereby amended to the limited extent
necessary to accomplish such result. Except as expressly amended hereby or
pursuant to the precedent sentence, the Credit Agreement, the Security
Agreement, the other Loan Documents and all documents, instruments and
agreements related thereto are hereby ratified and confirmed in all respects and
shall continue in full force and effect. This Fourth Amendment and the Credit
Agreement shall hereafter be read and construed together as a single document,
and all references in the Credit Agreement, any other Loan Document or any
agreement or instrument related to the Credit Agreement shall hereafter refer to
the Credit Agreement as amended by this Fourth Amendment.




--------------------------------------------------------------------------------



(2)    Guarantor Consent. Each of the undersigned Guarantors has guaranteed all
of the Obligations under (and as defined in) the Credit Agreement. By executing
this Fourth Amendment, each of the undersigned Guarantors hereby absolutely and
unconditionally reaffirms to the Lenders that such Guarantor’s Guaranty remains
in full force and effect and covers all Obligations under the Credit Agreement.
In addition, each of the Guarantors hereby acknowledges and agrees to the terms
and conditions of this Fourth Amendment (including, without limitation, the
making of the representations and warranties and the performance of the
covenants applicable herein).


(3)    Governing Law. THIS FOURTH AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH
OF MASSACHUSETTS.


(4)    Counterparts. This Fourth Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be an original, but all of which
counterparts taken together shall be deemed to constitute one and the same
instrument. This Fourth Amendment, to the extent signed and delivered by means
of a facsimile machine or other electronic transmission in which the actual
signature is evident, shall be treated in all manner and respects as an original
agreement or instrument and shall be considered to have the same binding legal
effect as if it were the original signed version thereof delivered in person. At
the request of any party hereto, each other party hereto or thereto shall
re-execute original forms hereof and deliver them to all other parties. No party
hereto shall raise the use of a facsimile machine or other electronic
transmission in which the actual signature is evident to deliver a signature or
the fact that any signature or agreement or instrument was transmitted or
communicated through the use of a facsimile machine or other electronic
transmission in which the actual signature is evident as a defense to the
formation of a contract and each party forever waives such defense.






--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the undersigned has duly executed this Fourth
Amendment to Credit Agreement as of the date first set forth above.








BORROWERS:


LOJACK CORPORATION


By: /s/    DONALD R. PECK        
Name: Donald R. Peck
Title: EVP and Chief Financial Officer    






--------------------------------------------------------------------------------









LOJACK GLOBAL LLC


By: /s/    DONALD R. PECK        
Name: Donald R. Peck
Title: EVP, CFO and Treasurer    






--------------------------------------------------------------------------------









LOJACK SAFETYNET, INC.


By: /s/    DONALD R. PECK        
Name: Donald R. Peck
Title: EVP, CFO and Treasurer    




--------------------------------------------------------------------------------





ACKNOWLEDGED AND CONSENTED
TO:




LOJACK CANADA ENTERPRISES INC.


By: /s/    DONALD R. PECK        
Name: Donald R. Peck
Title: EVP, CFO and Treasurer    




--------------------------------------------------------------------------------





GUARANTOR:




LSC LOCATOR SYSTEMS INTERNATIONAL
CORP.


By: /s/    DONALD R. PECK        
Name: Donald R. Peck
Title: EVP, CFO and Treasurer    




--------------------------------------------------------------------------------





LENDERS




RBS CITIZENS, N.A.
as Lender and Administrative Agent


By: /s/    DAVID J. BUGBEE        
Name: David J. Bugbee
Title: Senior Vice President












--------------------------------------------------------------------------------



TD BANK, N.A.
as Lender and Issuing Bank


By: /s/    AMY L. HACKETT        
Name: Amy LeBlanc Hackett
Title: Senior Vice President    










--------------------------------------------------------------------------------



LOJACK CORPORATION


SECRETARY'S CERTIFICATE


The undersigned, Jose M. Oxholm-Uribe, does hereby certify that he is the duly
elected, qualified and acting Secretary of LoJack Corporation, a Massachusetts
corporation (the "Corporation"), and that, as such, he is duly authorized to
execute and deliver this Certificate on behalf of the Corporation in connection
with that certain Fourth Amendment to Credit Agreement, dated as of December 19,
2013 (the "Amendment") to that certain Multicurrency Revolving Credit Agreement
dated as of December 29, 2009, as amended (the "Credit Agreement") among LoJack
Corporation ("LoJack"), the Corporation and certain other subsidiaries of
LoJack, the lenders parties thereto (the "Lenders"), RBS Citizens, N.A., as
Administrative Agent for the Lenders, and TD Bank, N.A., as issuing bank.


The undersigned further certifies that:


1.
As of the date hereof, there have been no changes to the Articles of
Organization or by-laws of the Corporation provided as exhibits to the
Secretary's Certificate of the Corporation delivered in connection with the
Credit Agreement.



2.
Attached hereto as Exhibit A is a true, correct and complete copy of the
resolutions duly adopted by the Board of Directors of the Corporation as of
December 12, 2013 relating to the Boomerang Reorganization and the Fourth
Amendment, which resolutions have not been rescinded in any respect and remain
in full force and effect.



3.
The following persons are duly elected officers of the Corporation (except for
John Barrett) and occupy as of the date hereof the offices and/or title set out
opposite their respective names, and each such person is duly authorized to
execute and deliver the Fourth Amendment and any other Loan Documents and/or
Loan Requests:



    
NAME
 
OFFICE
 
 
 
Randy L. Ortiz
 
Chief Executive Officer and President
 
 
 
Donald R. Peck
 
Executive Vice President, Chief Financial
Officer and Treasurer
 
 
 
John Barrett
 
Senior Director Tax and Treasury






--------------------------------------------------------------------------------



4.
The signature appearing opposite the name of each person listed below
constitutes his or her true signature:



    
NAME
 
SIGNATURE
 
 
 
Randy L. Ortiz
 
/s/    RANDY L. ORTIZ
 
 
 
Donald R. Peck
 
/s/    DONALD R. PECK
 
 
 
John Barrett
 
/s/    JOHN BARRETT









IN WITNESS WHEREOF, I have hereunto set my hand this 19th day of December, 2013.








/s/    JOSE M. OXHOLM-URIBE        
Jose M. Oxholm-Uribe
Senior Vice President, General Counsel and
Secretary


I, Donald R. Peck, Executive Vice President, Chief Financial Officer and
Treasurer of the Corporation, hereby certify that Jose M. Oxholm-Uribe is the
duly-elected, qualified and acting Senior Vice president, General Counsel and
Secretary of the Corporation and that the signature set forth above is his true
and genuine signature.




/s/    DONALD R. PECK            
Donald R. Peck, Executive Vice President
Chief Financial Officer and Treasurer



--------------------------------------------------------------------------------



EXHIBIT A






VOTED: To authorize and direct the Corporation to execute and deliver the stock
power, selling, assigning and transferring 100,000 shares of common stock of
LoJack Canada Enterprises ULC to LoJack Equipment Ireland Ltd. ("LoJack
Ireland") in exchange for $ 4,986,000 (the "Stock Power").


VOTED: To authorize and direct the Corporation to license the Canadian rights to
certain of its intellectual property to LoJack Ireland pursuant to a license
agreement between the Corporation, as licensor, and LoJack Ireland, as licensee
(as further amended, restated, modified and supplemented from time to time, in
accordance with its terms, the "License Agreement"), and to authorize and direct
the Corporation to enter into, execute, deliver and perform the License
Agreement.


VOTED: To authorize and direct the CEO and President, EVP, CFO and Treasurer,
and the Sr. VP General Counsel and Secretary of the Corporation, and each of
them acting singly hereby is, authorized in the name and on behalf of the
Corporation, to execute, acknowledge and deliver any and all agreements,
certificates, filings, notices and other instruments and papers, and to do or
cause to be done any and all such other acts and things, as may be shown by his
or their judgment necessary or desirable to effectuate the transactions
described in the foregoing resolutions, such officer's execution and/or
performance thereof to be conclusive evidence of such approval and of the
authorization thereof by this Board of Directors; and that all such actions
taken to date in respect of the foregoing matters by any of the aforesaid
officers of the Corporation be, and they hereby are, ratified, confirmed and
approved.



